Mr President of the General Assembly,
Mr Secretary General of the United Nations,
Heads of State and Heads of Government,
Distinguished Delegates.
Mr President,
Let me warmly congratulate you on your election as President of the 75th session of the General Assembly and convey our deep appreciation to Professor Tijjani Mohammad-Bande for his able leadership during the last session of the General Assembly.
This session of the General Assembly is taking place in very special and unique circumstances. Never before had we had to forgo the opportunity to meet, network, and strengthen our bonds among our countries and discuss matters of global concern. I commend the Secretary General and his team for putting in place the business continuity plan which has allowed the UN to pursue its work.
Mr President,
The choice of this year’s theme is indeed very appropriate — “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”. This is exactly what we need.
The COVID-19 pandemic has brought to the fore our collective vulnerabilities, as viruses know no borders. Few are those countries which have not been affected, and many have been affected very badly. We are deeply saddened by the hundreds of thousands of lives lost and the millions of people still afflicted across the world.
The social, economic, financial and health impacts will take several months, if not years, to be nullified.
In Mauritius we had to take urgent and drastic measures to stop the spread of the pandemic. A sanitary confinement was imposed immediately after the first outbreak as from 20 March, accompanied by the timely and effective implementation of a comprehensive package of public health response and containment measures which enabled us to significantly contain the spread of the pandemic and make our country COVID safe. We now only have a few imported cases which are being carefully monitored.
I must express my Government’s sincere thanks and gratitude to the World Health Organization for the timely advice it has been giving and which continues to guide our decision-making process for reopening our borders.
This pandemic which comes on top of the ongoing global crises of inequality and climate change, has exposed and exacerbated the vulnerabilities and inequalities faced by countries of the South in general and in small island states such as Mauritius in particular.
Decades of hard-won development gains have been eroded, and lives and livelihoods of many of our people have been disrupted.
The services industry, and the travel, tourism, and hospitality sectors have all been severely affected.
In the short term, like many other countries, we are focusing on preserving employment which is our pressing concern, and in the long term we will chart a path that leads to a more inclusive and sustainable development. Our topmost priority is to avoid the risk of a possible resurgence through a second wave of COVID-19 because that would be catastrophic for our economy.
Mr President,
The pandemic has shown that more than 4.4 billion people are without any form of social safety net or health care. The pursuit of Universal Health Coverage should be at the center of human development. This is the surest way to move closer to a world where everyone benefits from the human right to health.
Despite all efforts to contain the pandemic, it is clear to us that the only way to overcome it would be through the development of an effective and safe vaccine. And we all know this is not something that all of us can engage in. In developing and producing such vaccines, multinationals and governments must ensure that there is a fair distribution at a price that is affordable to all. Our collective needs have to be taken into account and it is only through our commitment to multilateralism that we will be able to succeed.
Human health and planetary health are intrinsically linked; this is not a time for playing politics or making excessive profits from the vaccine.
This pandemic cannot be defeated as a divided world.
The lives of millions, the economic welfare of billions and the social stability of the world are at stake. Global solidarity and reinforced multilateralism are, therefore, paramount.
Mr President,
Hardly had we had control on the pandemic, that Mauritius became the scene of an environmental disaster following the wreck of a bunker which collapsed on our reef within our internal waters.
The ship MV Wakashio ran aground on the pristine reefs at Pointe D’Esny in the South Eastern region of Mauritius on 25 July, following which around 800 tons of fuel oil leaked from its breached tanks which quickly propagated inside our lagoons and the surrounding areas. Bad weather further complicated the spread and restricted our ability to contain it.
On 16th August the ship split into two.
This oil spill is the worst environmental disaster that Mauritius has ever faced. We are still assessing the damage to the mangroves and the coastal areas. We wish to thank all the countries and the UN system which rushed to assist Mauritius during these difficult times. I have a special word of thanks and gratitude for the people of Mauritius whose display of solidarity and spontaneous support helped protect our Ramsar sites and other environmentally sensitive areas.
A major campaign of cleanup and general assessment was undertaken but we know for a fact that mangroves and other areas will take time to return to their original state. This disaster, apart from the damage that it has caused to nature, has also adversely affected the livelihood of the fishermen and other people involved in coastal and marine activities.
A second naval incident in the Indian Ocean off the coast of Sri Lanka only a few weeks later has brought to the fore the need to put in place a robust regional disaster prevention and management system that can be promptly deployed to limit the damage from oil spills. At the same time, there is a need for a review of governance rule concerning bunkers and tankers. Mauritius happens to be on an important and busy sea lane between the west and the Far East and is, therefore, directly concerned.
We call on the International Maritime Organisation to address these matters as a matter of urgency. Weaknesses in the current liability and regulatory regime for oil spills and for environmental catastrophes need to be addressed promptly.
Mr President,
Once the Pandemic will have been eradicated, and we hope that this happens soon, we will wake up to a new reality — a reality for which there is no reset button. For many countries, the economy will likely suffer by a 14 to 20 per cent contraction with severe job losses and acute poverty. The road to the achievement of the SDGs will become longer and, in some cases, unattainable within the time frame. Added to these woes, we are witnessing severe weather conditions and other calamities such as wild fires with their lots of devastation. The Pandemic has also resulted in the concentration on national needs at the expense of, and in direct competition with, the outer world. Borders have had to be closed and as a result, we are also witnessing unrest in many parts of the world where citizens are on the streets voicing their frustrations. We, as leaders, need to be attentive to these developments. As much as our efforts at national level are crucial, there is an imperative need for us at global level to take all necessary actions to ensure that the world economy does not sink into depression, that we get back on track on the SDGs, that we recommit to our obligations under the Paris Agreement and more importantly, avoid any action likely to create more tension that could lead to further economic despair. This is the time when multilateralism cannot be jeopardized or put in doubt. The pandemic has taught us that no one is immune to it. The only way to fight it is to do it together, whether it is in the area of prevention, cure or reconstruction.
We salute the Secretary-General’s initiative aimed at setting out a vision for delivering the SDGs over the course of the Decade for Action and recovering better from COVID-19. We also commend the initiative of Canada and Jamaica on financing for development. Likewise, we are thankful to all the other countries and organizations that made significant amounts of funds available to face the pandemic. What we need now is long term planning accompanied by adequate funds to ensure that affected countries can pursue their development path, for economies to grow and for the populations to survive. Access to funds should be made less complex, and the discrimination linked to categorization of income status should be suspended at least until such time that these countries are able to stabilize their economies.
Mr President,
We appreciate the important work undertaken in respect of reaching a legally binding instrument on biodiversity beyond national jurisdiction. As we move to the drafting stage, it will be important to provide better clarity on marine organisms in the extended continental shelf of coastal states. In our view, the coastal state should enjoy full rights on those organisms whether they are found on the seabed or above.
In the 75 years of its existence, the world has undergone profound changes. By the sheer fact that the membership of the UN has quadrupled and the poles of economic power have been shifting, it is essential that the composition of the Security Council should reflect a fair, equitable and geographically representative body. Our United Nations will be strengthened when we all feel well represented and have a say in the decision-making process. That is why we believe the African continent must have its legitimate seats both in the permanent and non-permanent categories of the Security Council. A reformed and enlarged Security Council with all regions and SIDS represented will restore confidence and enhance legitimacy of its work and our organization itself.
A rules-based international order with the UN and multilateralism at its core, is the guarantor for peace and shared prosperity.
It is important for all of us to reaffirm our conviction to the purposes and principles of the Charter of the United Nations which is the cornerstone of International law. This remains timeless, universal and an indispensable foundation for a more peaceful, prosperous, and just world. It is also important that the institutions that we have collectively created operate independently and their rulings respected by all countries irrespective of their size and power.
Mr President,
As the General Assembly is aware, the decolonization of Mauritius remains incomplete despite the clear and unambiguous Advisory Opinion given at its request by the International Court of Justice on 25 February 2019 which determined that the Chagos Archipelago is an integral part of Mauritius, and UN General Assembly Resolution 73/295 which required the United Kingdom to end its administration of the Archipelago by 22 November of last year.
The UK continues to ignore the International Court of Justice as well as its obligations under international law by maintaining its unlawful occupation of the Chagos Archipelago. The General Assembly, given its crucial role in the process of decolonization, must take all necessary actions to ensure that all remnants of colonialism are dismantled as soon as possible, especially as we celebrate the 75th Anniversary of the United Nations.
The General Assembly has also been tasked with assisting Mauritius in the resettlement of the forcibly displaced inhabitants of the Chagos Archipelago. I need not recall the horrendous conditions in which these innocent persons were made to leave their homes. That by itself was a major crime, but what makes it even worse is the systematic manner in which they continue to be prevented from returning.
Mr President,
COVID-19 has completely disrupted our activities for the past 6 months. We have been unable to have regular in-person meetings, hence our inability to pursue efficiently the implementation of Resolution 73/295. We will, therefore, have to attend to this forcefully and effectively as soon as the situation permits.
We are nonetheless thankful to the Secretary-General for his report and the UN Secretariat for amending the UN world map to reflect the correct appurtenance of the Chagos Archipelago as part of the territory of Mauritius.
I would also like to express our gratitude to all the Member States and organizations for their continued support to the completion of the decolonization process of Mauritius.
As regards Tromelin which also forms an integral part of the territory of Mauritius, we look forward to the early resolution of the dispute over the island,in the spirit of friendship that characterizes the relations between Mauritius and France.
Thank you.